Citation Nr: 1035687	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-28 737	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a lumbar spine 
disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. F., and L.P.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
April 1955 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2006 and in July 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The reopened claims of service connection for a cervical spine 
disability and for a lumbar spine disability are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Posttraumatic stress disorder was not affirmatively shown to 
have been present in service, and there is no credible supporting 
evidence of the alleged noncombat in-service stressors to support 
the post-service diagnosis of posttraumatic stress disorder.

2.  A rating decision in November 2002 denied service connection 
for a cervical spine disability and a lumbar spine disability; 
after the Veteran was notified of the adverse determination, he 
did not perfect his appeal of the denial of the claims and the 
rating decision became final.

3.  Evidence received since the November 2002 rating decision was 
not previously considered by agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claims of 
service connection for a cervical spine disability and a lumbar 
spine disability, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 Fed. Reg. 39,843-39, 852 
(July 13, 2010).

2.  The November 2002 rating decision by the RO, denying service 
connection for a cervical spine disability and a lumbar spine 
disability became final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the November 2002 rating decision by 
the RO is new and material and the claims of service connection 
for a cervical spine disability and for a lumbar spine disability 
are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in June 2005, August 2005, March 2006, April 2006, 
October 2006, and February 2007.  The Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  

The Veteran was also informed of the need for and definition of 
new and material evidence and that his claims of service 
connection for a cervical spine disability and for a lumbar 
disability had been denied because there was no evidence linking 
the current disabilities to the Veteran's service.  The notice 
included the general provisions for the effective date of a claim 
and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice 
of the elements of a claim to reopen, i.e., new and material 
evidence).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated, as 
evidenced by the supplemental statements of the case in September 
2009 and January 2010.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran's service treatment records 
are not associated with his claims file and appear to have been 
irretrievably lost as a result of the 1973 fire at the National 
Personnel Records Center.  

Where service medical records are unavailable through no fault of 
the claimant, there is a heightened duty to assist him by 
obtaining other medical records which may be relevant to his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO has 
obtained the Veteran's post-service VA records.  The Veteran has 
not identified any additional pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for posttraumatic stress disorder and 
further development is not required because there is no record of 
posttraumatic stress disorder or complaints relative thereto, 
during service.  Further, there is not a verified stressor to 
support a diagnosis of posttraumatic stress disorder, as required 
under 38 C.F.R. § 3.304(f).  As the evidence does not indicate 
that the disability may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to 
support the diagnosis of posttraumatic stress disorder, the 
evidence necessary to establish the occurrence of an in-service 
stressor varies depending on whether or not the Veteran engaged 
in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 
(1998).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The provisions of 38 C.F.R. § 3.304(f) were recently amended to 
allow for service connection of posttraumatic stress disorder 
based on non-combat stressors, where the stressor is related to 
the Veteran's fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39,843-39, 852 (July 13, 2010).  In this case, 
the evidence does not show and the Veteran has not alleged that 
his stressor is related to hostile military or terrorist 
activity, and the new provisions of 38 C.F.R. § 3.303(f)(3) do 
not apply.  





Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran was not in combat the 
provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Facts 

The Veteran's service treatment records are not available and are 
presumed irretrievably lost.  

In June 2006, the Veteran was seen by a VA psychiatrist.  The 
Veteran stated that he was stationed in Korea immediately after 
the war and witnessed a soldier committing suicide and saw much 
of the aftermath of war including burned villages and bodies.  
The diagnosis was posttraumatic stress disorder.

On his posttraumatic stress disorder stressor questionnaire, 
submitted in July 2006, the Veteran stated that between 1955 to 
1957, while on guard duty one night he was stationed with a 
soldier who committed suicide.  He stated that he was part of a 
disaster team in Korea and witnessed a lot of wounded and dead 
people and villages that had burned down.  

In August 2006, the Veteran was notified that there was 
insufficient information submitted for the VA to verify his 
stressor.  Specifically, he was requested to provide the date and 
location of the incidents and the unit of assignment and name of 
the soldier who committed suicide.  In September 2006, the 
Veteran submitted a supplemental statement in which he provided a 
name of the soldier who committed suicide, "Collaga" and a 
phonetic spelling of "Co-loga."

In September 2007, a mental health provider stated that the 
Veteran's clinical profile was consistent with a diagnosis of 
posttraumatic stress disorder but that there was no available 
evidence supporting the military trauma he described and 
therefore no means to establish a connection between his military 
service and his current clinical picture.  

In July 2009, the Veteran's mental health provider stated that 
the Veteran had been diagnosed with posttraumatic stress disorder 
by a prior mental health provider in June 2006.

In June 2010, the Veteran testified that in Korea in from 1955 to 
1957 he was traumatized by the conditions in Korea because the 
people had nothing and the soldiers had to help them survive.  He 
stated that he was on the disaster team during the rainy season 
and that there were floods and fires and he saw a lot of dead 
bodies.  He also stated that there were some local people who 
broke into U.S. warehouses and were killed.  He related the 
incident about the suicide and stated that he did not witness the 
suicide, he only heard about it after the fact.

The Veteran's friend, L.P., testified that he had known the 
Veteran since they were children and that they served in Korea at 
the same time.  The Veteran was stationed in the Southern part of 
Korea, while L.P. was stationed in the DMZ.  L.P. often went to 
visit the Veteran for psychological reasons, because the Veteran 
was having mental health problems in Korea because the Veteran 
did not understand the culture and he was disturbed by people 
dying, and could not deal with what he saw.

Analysis

Posttraumatic stress disorder was first diagnosed after service 
in 2006.  

The only evidence of the in-service noncombat stressors are the 
Veteran's statements and the Veteran's lay statements alone are 
insufficient proof of any in-service noncombat stressor.  Also 
the information provided by the Veteran is essentially anecdotal 
without specific information as to any military event or unit 
that can be researched by U.S. Army and Joint Services Records 
Research Center (JSRRC).

To the extent that the Veteran declares that he has posttraumatic 
stress disorder related to service, posttraumatic stress disorder 
is not a condition under case law where lay observation has been 
found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  


Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Also by regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f). 

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition (noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 3.304(f).  For 
this reason, posttraumatic stress disorder is not a simple 
medical condition that a lay person is competent to identify.

As a lay person, the Veteran is not qualified, that is, he is not 
competent, through education, training, or experience to offer a 
medical diagnosis of posttraumatic stress disorder.  Because the 
Veteran's statements are not competent evidence, the statements 
are excluded, that is, not admissible, as evidence that the 
Veteran has posttraumatic stress disorder related to service 
based on his lay opinion.

Also, although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, there is no credible supporting evidence of the 
alleged noncombat in-service.  And an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996). 

Also, the Veteran's statements alone are not sufficient to 
establish the occurrence of the alleged noncombat in-service 
stressor, and his statements must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
While the Veteran's friend, L.P., testified that the Veteran was 
upset and had trouble coping while stationed in Korea, he was not 
stationed in the same area as the Veteran and he did not provide 
any corroboration of the alleged noncombat stressor events cited 
by the Veteran.

As a diagnosis of post-traumatic stress disorder under 38 C.F.R. 
§ 3.304(f) is predicated on credible supporting evidence that the 
alleged noncombat in-service stressor occurred, and as there is 
no such credible supporting evidence in this case, the diagnosis 
of posttraumatic stress disorder cannot be linked to service.

The Veteran has not identified and the record does not show any 
alleged in-service stressors which were related to combat.  
Where, as here, the alleged in-service stressors are not combat 
related, the alleged in-service stressors must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 19 Vet. App. 128, 
141 (1997); 38 C.F.R. § 3.304(f).  

Since there is no evidence that the Veteran was in combat or of a 
diagnosis of posttraumatic stress disorder in service or of 
credible evidence of the alleged noncombat in-service stressor, 
the Board rejects the current diagnosis of posttraumatic stress 
disorder as related to service.  



In the absence of credible supporting evidence of the alleged in-
service stressors, there is no possible association with service, 
and VA is not required to further develop the claim by affording 
the Veteran a VA examination or by obtaining a VA medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no competent evidence to support the claim of service 
connection, considering all the evidence, including the lay and 
medical evidence, the Veteran has not met the evidentiary burden 
to establish all elements of his claim, and the benefit-of-the-
doubt standard of proof does not apply as there is no approximate 
balance of positive and negative evidence.  38 U.S.C.A. § 
5107(b).

New and Material Evidence Claims

Legal Standard

When a claim is disallowed, it may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Facts and Analysis

At the time of the November 2002 rating decision, the evidence of 
record consisted of the Veteran's claim of service connection for 
a cervical spine disability and for a lumbar spine disability and 
VA records for January 1999 through April 2000.

Evidence received since the November 2002 rating decision 
includes VA records for March 2005 through July 2007, a written 
statement regarding symptoms and experiences in service, and the 
testimony of the Veteran and his friend, L.P., at hearing in June 
2010.

In a written statement submitted in July 2007, the Veteran stated 
that when he served in Korea with the Quarter Master in January 
1956 his job was supply shipping and receiving and loading and 
unloading trucks.  He said that when he went into the Army he had 
scoliosis, but his back and neck became worse because of the type 
of work he did in service.  He also said he took pain pills for 
his back and neck while in service.

In June 2010, the Veteran testified that his military 
occupational specialty was in supply officer, dealing with 
clothing and textiles and that he worked in a warehouse loading 
and unloading trucks.  He stated that he had scoliosis when he 
entered service and that such was noted on his service entrance 
examination.  He indicated that he always had problems with his 
back, but hurt his back and neck again in service lifting and 
unloading boxes.  He stated that he did not seek treatment 
because the nearest doctor was in Seoul and he was stationed at 
Yong Dong Po.  He stated that he saw the local medical corpsman 
and received painkillers for his back pain.  He testified that he 
hurt his neck due to overhead lifting and later had a cervical 
fusion.  Since service, he testified he had two surgeries on his 
back.  It was his contention that his back injuries stemmed from 
lifting in service in addition to the curvature of his spine.



The Veteran's friend, L.P., testified that when the Veteran was 
in service and was later discharged, he had been given the 
nickname "Hump" because of his back problems and that he was 
always going for treatment for his back to the local drugstore to 
receive medication.  

The testimony of the Veteran and his friend, L.P., is new, in 
that it was not previously considered in adjudicating his service 
connection claims.  For the purposes of considering new and 
material evidence, the credibility of the testimony offered at 
hearing is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
The testimony is also material, because it is not redundant of 
further information, but provides evidence on a previously 
unestablished fact, the occurrence of an incident in service.  As 
such, it raises the reasonable possibility of substantiating the 
claims of service connection.  Therefore, the testimony 
constitutes new and material evidence sufficient to reopen the 
claims of service connection for a cervical spine disability and 
a lumbar spine disability.


ORDER

Service connection for posttraumatic stress disorder is denied.

New and material evidence on the claim of service connection for 
a cervical spine disability has been submitted, and the claim is 
reopened, and to that extent only, the appeal is granted.

New and material evidence on the claim of service connection for 
a lumbar spine disability has been submitted, and the claim is 
reopened, and to that extent only, the appeal is granted.






REMAND

Although the claims of service connection for a cervical spine 
disability and for a lumbar spine disability are reopened, 
because the RO has not considered the claims on the merits, 
further procedural due process and evidentiary development are 
required.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims of service connection 
for a cervical spine disability and for a 
lumbar spine disability on the merits, 
including as a claim of aggravation of a 
preexisting disability.  The RO should also 
undertake any other indicated development 
which may be suggested by the duty to assist.  
If, after de novo adjudication, any aspect of 
the decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


